Exhibit 10.17

 

DOLBY LABORATORIES, INC.

EMPLOYEE STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT FOR EMPLOYEES IN THE UK

 

1. By making an electronic election, I hereby elect to participate in the Dolby
Laboratories, Inc. Employee Stock Purchase Plan (the “Plan”) and subscribe to
purchase shares of the Company’s Common Stock in accordance with this
Subscription Agreement and the Plan. (Capitalized terms used but not defined in
this Subscription Agreement have the same meaning set forth in the Plan.) My
participation is subject to my entering into a Joint Election with the Company
or a Designated Subsidiary within such period as the Company reasonably
requires. For these purposes, a “Joint Election” means an election within the
meaning of paragraph 3B of Schedule 1 to the Social Security Contributions and
Benefits Act 1992 in a form agreed with HM Revenue & Customs to transfer the
liability for Employer’s (secondary) Class 1 National Insurance contributions
(“NICs”) to me.

 

2. I hereby authorize payroll deductions from each paycheck on each payday in
the amount I elect electronically of my Compensation (from 0% to 10%) during the
Offering Period in accordance with the Plan. (Please note that no fractional
percentages are permitted.)

 

3. I understand that said payroll deductions shall be accumulated for the
purchase of shares of Common Stock at the applicable Purchase Price determined
in accordance with the Plan. I understand that if I do not withdraw from an
Offering Period, any accumulated payroll deductions will be used to
automatically exercise my option.

 

4. I have received a copy of the complete Plan. I understand that my
participation in the Plan is in all respects subject to the terms of the Plan.

 

5. Shares purchased for me under the Plan should be issued in my name unless I
complete the form and other procedures specified by the Plan’s designated
administrator to have the Shares issued in my name and my spouse’s name.

 

6. Regardless of any action the Company or my employer (the “Employer”) takes
with respect to any or all income tax, primary and secondary Class 1 NICs,
payroll tax, or other tax-related withholding (“Tax-Related Items”), I
acknowledge that the ultimate liability for all Tax-Related Items legally due by
me is and remains my responsibility. Furthermore, I acknowledge that the Company
and/or the Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the option,
including the grant, assignment, release or cancellation of the option, the
exercise of the option and issuance of shares under the Plan, the subsequent
sale of shares of the Company’s Common Stock acquired under the Plan or the
receipt of any dividends; and (2) do not commit to structure the terms of the
grant of options or any aspect of my participation in the Plan to reduce or
eliminate my liability for Tax-Related Items.

 

7. As a condition of the exercise of the option and the purchase of shares of
the Company’s Common Stock under the Plan, I agree to pay or make adequate
arrangements satisfactory to the



--------------------------------------------------------------------------------

Company and/or the Employer to satisfy all withholding obligations of the
Company and/or the Employer by the due date, which is 90 days, or such other
period as required under UK law (the “Due Date”), after the purchase of shares
of the Company’s Common Stock or the assignment, release or cancellation of the
option (the “Trigger Event”). In this regard, I authorize the Company and/or the
Employer to withhold all applicable Tax-Related Items legally payable by me from
my wages or other cash Compensation paid to me by the Company and/or the
Employer or from proceeds of the sale of the shares of the Company’s Common
Stock acquired under the Plan. Alternatively, or in addition, if permissible
under local law, the Company may sell or arrange for the sale of shares of the
Company’s Common Stock that I acquire under the Plan to meet the withholding
obligation for Tax-Related Items. I shall pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold with respect to the Trigger Event that cannot be satisfied by the means
previously described. If payment or withholding is not made by the Due Date and
if I am not an executive officer of the Company as used in Section 402 of the
U.S. Sarbanes-Oxley Act of 2002, I agree that the amount of any uncollected
Tax-Related Items shall constitute a loan owed by me to the Employer, effective
on the Due Date. I agree that the loan will bear interest at the then-current HM
Revenue & Customs Official Rate, and it will be immediately due and repayable,
and the Company and/or the Employer may recover it at any time thereafter by any
of the means referred to above. If any of the foregoing methods of collection
are not allowed under applicable law or if I fail to comply with my obligations
in connection with the Tax-Related Items as described in this section, the
Company may refuse to deliver the shares acquired on my behalf under the Plan.

 

8. As a condition of my participation in the Plan and of the exercise of the
options granted thereunder, I agree to accept any liability for secondary Class
1 NICs which may be payable by the Company or the Employer with respect to the
Trigger Event (“Employer NICs”). I further agree that the Company or the
Employer may collect the Employer NICs by any of the means set out in Section 6
of this Subscription Agreement. Finally, I agree to execute a joint election
with the Employer to transfer the liability for Employer NICs to me in such form
as the Employer shall specify and in terms satisfactory to HM Revenue & Customs
under paragraph 3B of Schedule 1 Social Security Contributions and Benefits Act
1992 within two weeks of being requested to do so by the Employer; if I fail to
do so, the option shall become null and void without liability to the Company,
the Employer and/or any of the Company’s Subsidiaries, and no shares of the
Company’s Common Stock shall be purchased on my behalf under the Plan.

 

9. For U.S. taxpayers only: I understand that if I dispose of any shares
received by me pursuant to the Plan within 2 years after the Offering Date (the
first day of the Offering Period during which I purchased such shares) or one
year after the Exercise Date, I will be treated for U.S. Federal income tax
purposes as having received ordinary income at the time of such disposition in
an amount equal to the excess of the fair market value of the shares at the time
such shares were purchased by me over the price which I paid for the shares. I
hereby agree to notify the Company in writing within 30 days after the date of
any disposition of my shares of Common Stock and I will make adequate provision
for U.S. Federal, state or other tax withholding obligations, if any, which
arise upon the disposition of the shares of Common Stock. If I dispose of such
shares at any time after the expiration of the 2-year and 1-year holding
periods, I understand that I will be treated for U.S. Federal income tax
purposes as having received income only at the time of such disposition, and
that such income will be taxed as ordinary income only to the extent of an
amount equal to the lesser of (1) the excess of the fair market

 

2



--------------------------------------------------------------------------------

value of the shares at the time of such disposition over the Purchase Price
which I paid for the shares, or (2) 5% of the fair market value of the shares on
the first day of the Offering Period. The remainder of the gain, if any,
recognized on such disposition will be taxed as capital gain.

 

10. By making an electronic election to participate in the Plan (which serves as
my electronic signature of this Subscription Agreement) and by participating in
the Plan, I acknowledge that:

 

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan;

 

(b) the grant of options under the Plan is voluntary and occasional and does not
create any contractual or other right to receive future options, or benefits in
lieu of options, even if options have been granted repeatedly in the past;

 

(c) all decisions with respect to future options, if any, will be at the sole
discretion of the Company;

 

(d) my participation in the Plan shall not create a right to further employment
with the Employer and shall not interfere with the ability of the Employer to
terminate my employment relationship at any time with or without cause;

 

(e) I am voluntarily participating in the Plan;

 

(f) the option is an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Company or the Employer, and
which is outside the scope of my employment contract, if any;

 

(g) the option is not a part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event should be considered as compensation for, or relating in any way to,
past services for the Company or the Employer;

 

(h) in the event that I am not an employee of the Company, the option grant will
not be interpreted to form an employment contract or relationship with the
Company; and furthermore, the option grant and my participation in the Plan will
not be interpreted to form an employment contract with the Employer or any
Subsidiary of the Company;

 

(i) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;

 

(j) if I exercise my option and obtain shares of Common Stock, the value of
those shares of Common Stock acquired upon exercise may increase or decrease in
value, even below the Purchase Price;

 

3



--------------------------------------------------------------------------------

(k) in consideration of the grant of the option, no claim or entitlement to
compensation or damages shall arise from termination of the option or diminution
in value of the option or shares of Common Stock purchased through exercise of
the option resulting from termination of my employment by the Company or the
Employer (for any reason whatsoever and whether or not in breach of local labor
laws) and I irrevocably release the Company and the Employer from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, then, by signing this
Subscription Agreement, I shall be deemed irrevocably to have waived my
entitlement to pursue such claim; and

 

(l) in the event of termination of my employment (whether or not in breach of
local labor laws), my right to receive the option and exercise the option, if
any, will terminate effective as of the date that I am no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); furthermore, in the event of termination of
employment (whether or not in breach of local labor laws), my right to exercise
the option after termination of employment, if any, will be measured by the date
of termination of my active employment and will not be extended by any notice
period mandated under local law; the Board or a Committee delegated such
authority shall have the exclusive discretion to determine when I am no longer
actively employed for purposes of my Option grant.

 

11. I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
Subscription Agreement by and among, as applicable, the Employer, the Company
and its Subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing my participation in the Plan.

 

I understand that the Company and the Employer may hold certain personal
information about me, including, but not limited to, my name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of Common Stock or
directorships held in the Company, details of all options or any other
entitlement to shares of Common Stock awarded, canceled, exercised, vested,
unvested or outstanding in my favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).

 

I understand that Data may be transferred to E*Trade Financial Services, Inc.,
or such other stock plan service provider as may be selected by the Company,
which is assisting the Company with the implementation, administration and
management of the Plan. I understand that these recipients may be located in my
country or elsewhere, and that the recipient’s country (e.g., the United States)
may have different data privacy laws and protections than my country. I
understand that I may request a list with the names and addresses of any
potential recipients of the Data by contacting my local human resources
representative. I authorize the Company, E*Trade Financial Services, Inc., and
any other possible recipients which may assist the Company (presently or in the
future) with implementing, administering or managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing my participation in the
Plan. I understand that Data will be held only as long as is necessary to
implement, administer and manage my participation in the Plan. I understand that
I may, at any time, view Data, request additional information about the storage
and processing of Data, require any

 

4



--------------------------------------------------------------------------------

necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing my local human resources
representative. I understand, however, that refusing or withdrawing my consent
may affect my ability to participate in the Plan. For more information on the
consequences of my refusal to consent or withdrawal of consent, I understand
that I may contact my local human resources representative.

 

12. The provisions of this Subscription Agreement, the option grant and my
participation in the Plan are governed by, and subject to, the laws of the State
of Delaware (without giving effect to the conflict of law principles thereof).

 

For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this grant or this Subscription
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of California and agree that such litigation shall be
conducted only in the courts of San Francisco County, California, or the federal
courts for the United States for Northern District of California, and no other
courts, where this grant is made or performed.

 

13. If I have received this Subscription Agreement or any other document related
to the Plan translated into a language other than English and if the translated
version is different than the English version, the English version will control.

 

14. The Company may, in its sole discretion, decide to deliver any documents
related to the option grant and participation in the Plan or future options that
may be granted under the Plan by electronic means or to request my consent to
participate in the Plan by electronic means. I hereby consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

 

15. The provisions of this Subscription Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

16. I hereby agree to be bound by the terms of the Plan. The effectiveness of
this Subscription Agreement is dependent upon my eligibility to participate in
the Plan.

 

I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

 

By my electronic election to participate in the Plan (which serves as my
electronic signature of this Subscription Agreement), I agree that my
participation in the Plan is governed by the terms and conditions of the Plan
and this Subscription Agreement.

 

5